Exhibit TD Bank Financial Group to Strengthen Capital Position Issue of Common Shares Increases Tier 1 Capital TORONTO, Nov. 24, 2008 - The Toronto-Dominion Bank (TD Bank Financial Group or TDBFG) today announced it expects to further enhance its capital position by issuing common equity. TDBFG has entered into an agreement with a syndicate of underwriters led by TD Securities Inc. for an issue of 30.4 million common shares, at a price of $39.50 per common share, to raise gross proceeds of $1.2 billion. The issue will qualify as Tier 1 capital for TDBFG and the expected closing date is December 5, 2008. As announced last week, TDBFG's Tier 1 capital ratio was 8.3% as of November 1, 2008. On a pro forma basis, adjusting for this $1.2 billion of common equity and the $220 million of Series AC preferred shares issued on November 5, 2008, TDBFG's November 1st Tier 1 capital ratio would be approximately 9%. "With over 90% of our earnings coming from high-quality retail operations, we've been very comfortable with the stability and safety of our strong capital base," said Ed Clark, President and CEO of TD Bank Financial Group. "On the other hand, we recognize investor concern about the capital positions of financial institutions given today's uncertain markets. We have therefore decided to build another layer of assurance. The extra common equity plus our significant preferred share issuing capacity and the other capital measures available to us puts TD in an exceptionally strong capital position." TDBFG has also granted the underwriters an over-allotment option to purchase, on the same terms, up to an additional 4.56 million common shares. This option is exercisable, in whole or in part, by the underwriters at any time up to 30 days after closing. The maximum gross proceeds raised under the offering will be $1.38 billion should this option be exercised in full. The common shares will be issued by way of a prospectus supplement that will be filed with securities regulatory authorities in Canada under TDBFG's September 29, 2008 base shelf prospectus. The common shares to be offered have not been and will not be registered under the U.S. Securities Act of 1933, as amended (the "U.S. Securities Act"), and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the U.S. Securities Act. This press release shall not constitute an offer to sell or the solicitation of an offer to buy such common shares in the United States or in any other jurisdiction where such offer is unlawful. About TD Bank Financial Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. TD Bank Financial Group is the seventh largest bank in North America by branches and serves approximately 17 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust and TD Insurance; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S.
